Citation Nr: 1642959	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  12-27 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a low back disability, including as secondary to the service-connected right knee disability.

3. Entitlement to service connection for an acquired psychiatric disorder, including as secondary to the service-connected right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1980 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In an April 2011 VA examination report, the examiner stated that it was less likely as not that the current bilateral hearing loss was related to noise exposure during service.  The Court of Appeals for Veterans Claims has held; however, that the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) ("[E]ven though a veteran may not have had a particular condition diagnosed in service, or for many years afterwards, service connection can still be established"); 38 C.F.R. § 3.303(d).  A new VA opinion is therefore warranted as to the etiology of the Veteran's current bilateral hearing loss disability.

In April 2010, a VA examiner opined that the Veteran's current back disability was "most likely due to age and degeneration than the Veteran's right knee condition."  The VA examiner did not provide a rationale for finding that the Veteran's current back disability was due to age or why degeneration could not be related to the right knee.  For these reasons, a remand is necessary to obtain an adequate nexus opinion.  See Barr, 21 Vet. App. at 311.

In May 2010, the VA examiner diagnosed the Veteran with generalized anxiety disorder; depressive disorder not otherwise specified (NOS); cocaine, cannabis, and alcohol dependence in early full remission, cognitive disorder NOS, and personality disorder NOS with dependent, schizoid, and schizotypal traits.  He opined that it was less likely than not that the Veteran's military experiences and right knee injury significantly increased his anxiety and depression.  However, the Veteran is presumed sound upon entry to service and there is no clear and unmistakable evidence that the Veteran's psychiatric disabilities pre-existed service.  Furthermore, the September 2016 statement from the Veteran's representative asserted that the Veteran's current psychiatric disorders are related to or caused by his experiences of being discriminated against racially between 1981 and 1983, as well as his physical injuries during service which required surgery and hospitalization.  For these reasons, a remand is necessary to obtain an adequate nexus opinion.  See Barr, 21 Vet. App. at 311.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file the Veteran's updated VA treatment records related to the claimed conditions since September 2012.

2. Associate with the claims file all surgical records related to the Veteran's 1983 right knee surgery at Martin Army Hospital, Fort Benning, Georgia, particularly any records involving the spine.

3. Attempt to obtain any additional service treatment records from the Veteran's reported period of reserve service.  Attempt to verify the nature of any service for periods when there were findings referable to the conditions at issue in this appeal.  Document in the claims folder all attempts to obtain this information and all responses received.

4. Then ask the April 2011 VA audiology examiner (or a suitable substitute) for an addendum opinion regarding the relationship of current hearing loss to service.  The examiner should note review of the claims folder.  Another examination is not required is not required unless recommended by the examiner.

The examiner is asked to provide an opinion as to the whether it is at least as likely as not that the Veteran's current bilateral hearing loss is related to or caused by service.  The examiner should address the current medical literature on delayed onset hearing loss following noise exposure.

The examiner should provide reasons for the opinion that takes into account the Veteran's reports of history and symptoms.  The absence of supporting clinical records is an insufficient reason by itself to reject the Veteran's reports.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should explain whether the inability to provide the opinion is due to the limits of medical knowledge in general, the limits of the examiner's medical knowledge, or there is evidence, which if obtained, would enable the opinion to be provided.
		
5. Return the case to the VA examiner who conducted the April 2010 VA examination (or suitable substitute) for an addendum medical opinion regarding the relationship of the Veteran's current low back disability to service, including the service connected right knee disability.  The claims folder, along with a copy of this Remand, must be reviewed by the examiner.  Another examination is not required; unless the examiner finds an examination is necessary.

The examiner should provide the following opinions:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's current low back disability is caused or aggravated by his service-connected right knee disability.  The VA examiner should specifically comment on the April 2010 VA examination report indicating that the Veteran had an antalgic gait, weight favoring the left lower extremity.

b. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current low back disability is related to or caused by any spinal procedure or injections during his 1983 right knee surgery. 

c. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current low back disability is related to, or caused by, the lumbar strain diagnosed in December 1982,  after a fall on ice.

The examiner should provide reasons for the opinion that takes into account the Veteran's reports of history and symptoms.  The absence of supporting clinical records is an insufficient reason by itself to reject the Veteran's reports.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should explain whether the inability to provide the opinion is due to the limits of medical knowledge in general, the limits of the examiner's medical knowledge, or there is evidence, which if obtained, would enable the opinion to be provided.
		
6. Schedule the Veteran for a VA examination to determine whether any current acquired psychiatric disability, to include anxiety and depression is related to a disease or injury in service.  A current disability is one shown at any time since 2011, even if not shown on a current examination).

The examiner should provide an opinion as to whether the Veteran's current acquired psychiatric disability, to include anxiety and depression, is at least as likely as not began in active service or is otherwise caused in whole or part by a disease or injury in service.  The examiner should presume that any psychiatric disability shown in service, had its onset in service.  This presumption may only be rebutted by clear and unmistakable evidence that the disability both pre-existed service and was not aggravated in service.

The examiner should specifically comment on the whether the current psychiatric disabilities are caused or aggravated by the service-connected right knee disability and the Veteran's reports of being discriminated against racially between 1981 and 1983, culminating in his being moved to another unit.

The examiner should provide reasons for the opinion that takes into account the Veteran's reports of history and symptoms.  The absence of supporting clinical records is an insufficient reason by itself to reject the Veteran's reports.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should explain whether the inability to provide the opinion is due to the limits of medical knowledge in general, the limits of the examiner's medical knowledge, or there is evidence, which if obtained, would enable the opinion to be provided.
		

7. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




